
	

115 S543 IS: Performance Accountability and Contractor Transparency Act of 2017
U.S. Senate
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 543
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2017
			Mr. Tester (for himself, Mrs. McCaskill, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to require the Secretary of Veterans Affairs to include	in
			 each contract into which the Secretary enters for necessary services
			 authorities and mechanism for appropriate oversight, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Performance Accountability and Contractor Transparency Act of 2017.
		2.Improving oversight of Department of Veterans Affairs contracts for services
 (a)In generalSection 513 of title 38, United States Code, is amended— (1)in the first sentence, by striking The Secretary may, for and inserting the following:
					
 (a)In generalThe Secretary may, for; and (2)by adding at the end the following new subsection:
					
 (b)Requirements(1)The Secretary shall ensure that each contract for a service into which the Secretary enters under subsection (a) includes the following:
 (A)Measurable metrics to ascertain the performance of the provider of the service, relating to cost, schedule, and fulfillment of contract requirements.
 (B)A plan of action and milestones for the provision of the service, with estimates of the dates on which significant portions of the contract will be completed and a description of the resources the service provider will assign to provide the service.
 (C)Safeguards to ensure that the service provided meets a minimum threshold of quality determined by the Secretary, including authority for the Secretary to levy a financial penalty upon the service provider if the service provided fails to meet such threshold.
 (D)Measurable metrics relating to the use of award or incentive fees. (2)In each case of a contract for a service into which the Secretary enters into under subsection (a) that would result in the Department incurring an obligation of more than $100,000,000, the Secretary shall—
 (A)ensure the contract includes— (i)a requirement that the service provider documents through information technology systems of the Department the work of the service provider so that the Secretary can review and validate quality of the service provided using the metrics set forth in the contract under paragraph (1)(A); and
 (ii)a requirement that, not later than 45 days after the last day of each quarter for the duration of the contract, the service provider shall submit to the Secretary, the Committee on Veterans' Affairs of the Senate, and the Committee on Veterans' Affairs of the House of Representatives a report on the service provided under the contract and an assessment as to how such service compares with respect to the metrics set forth in the contract under paragraph (1)(A); and
 (B)use the appropriate project management accountability system of the Department to ensure that the contract provides an adequate return on the investment of the Secretary;
 (C)whenever the Secretary provides notice to the service provider that the service provider is failing to meet contractual obligations, submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on such failure, along with—
 (i)an explanation of the reasons for providing such notice; (ii)a description of the effect of such failure, including with respect to cost, schedule, and requirements;
 (iii)a description of the actions taken by the Secretary to mitigate such failure; and (iv)a description of the actions taken by the contractor to address such failure;
 (D)not later than 45 days after the last day of each quarter for the duration of the contract, submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report that details the modifications made to the contract, if any, and a justification for such modifications; and
 (E)publish on the Internet website of the Department information about the contract and the modifications made to the contract, if any..
 (b)Effective dateSubsection (b) of section 513 of such title, as added by subsection (a), shall take effect on the date of the enactment of this Act and shall apply with respect to contracts entered into by the Secretary after such date.
			
